Exhibit 10.1

 

AGREEMENT

 

between

 

CONN-SELMER, INC.

 

and

 

U.A.W. LOCAL 2359

 

February 21, 2005

 

1

--------------------------------------------------------------------------------


 

COLLECTIVE BARGAINING AGREEMENT

 

THE AGREEMENT, made and entered into as of the 21st day of February, 2005 by and
between CONN-SELMER, INC., whose office is located at 34199 Curtis Boulevard,
Eastlake, Ohio, (hereinafter designated as the Company) and U.A.W. Local 2359
(hereinafter designated as the Union).

 

NONDISCRIMINATION.  The company and the union are committed to the optimum
utilization of human resources and equal opportunity.  Job applicants and
employees are evaluated on the basis of job qualifications – not age,
disability, gender, national origin, race, religion, or any other legally
protected group characteristic.  The company and the union are committed to
maintaining a place of employment that is safe, productive, and free from any
form of harassment or violence.  The company and the union each agree that they
shall not discriminate against any employee who exercises any legally protected
rights.  The company will not discriminate against any employee because of
membership in the union.

 

ARTICLE I - MANAGEMENT

 

Section A. Subject to the provision of this Agreement, it is expressly
understood and agreed that the right to manage the Plant and direct the work
force is vested exclusively in Management and that all rights not specifically
modified in the Agreement are retained by the Company including the rights to
hire, suspend, or discharge for proper cause, or transfer, and the right to
relieve employee from duty because of lack of work, or for any other legitimate
reason are vested exclusively in the Company, provided that this will not be
used for purpose of discrimination against any member of the Union.

 

ARTICLE II - RECOGNITION

 

The Company recognizes the Union as the sole and exclusive bargaining agency for
all its employees (except supervision, plant protection, and office workers)
with respect to rates of pay, working conditions and hours or days of work.

 

ARTICLE III - REPRESENTATION

 

Section A. UNION SHOP COMMITTEE. The Union shall be represented by a Shop
Committee of not more than five (5) members nor less than three (3) members, all
of whom shall be employees of the Company, shall have completed their
probationary period with the Company as herein provided, and shall be chosen by
members of the Union.

 

The Union Shop Committee shall negotiate in the manner as hereinafter provided
with the Company on grievances that may arise in the Plant.  International Union
Officials may be called in by the Shop Committee to assist in these
negotiations.

 

Section B. DEPARTMENTAL STEWARDS. The Union, in addition to the Shop Committee,
shall be represented by Departmental Stewards who shall be employees of the
Company, having completed their probationary period, and shall be chosen by and
from members of the Union on a

 

2

--------------------------------------------------------------------------------


 

basis of one (1) Steward for each Supervisor, with the assurance of a minimum of
one (1) Steward for each work shift scheduled by the Company.

 

In the application of the above, it is agreed, the Union shall be entitled to a
Steward for each designated Department or group of Departments.

 

Section C. COMMITTEE CHANGES. The Union agrees to keep the Company informed at
all times of who constitutes the Shop Committee and the Stewards’ Committee,
also when changes in said Committees are made.

 

Section D. DISCIPLINARY ACTION: SHOP COMMITTEE AND STEWARDS. A twenty-four hour
grace period will be given to the Shop Committee and Department Stewards when
they are personally involved in disciplinary action that warrants suspension or
discharge, the Chairman will be advised of disciplinary action for investigation
before disciplinary action takes effect.

 

ARTICLE IV - NORMAL HOURS AND OVERTIME

 

Section A. NORMAL WORK WEEK. For shop employees which may be worked without
payment of overtime, for all hourly rate employees shall consist of five (5)
days, Monday through Friday, of eight (8) hours each.

 

Section B. TIME AND ONE-HALF. All work performed in excess of eight (8) hours
during any regular working day or work performed on Saturday, outside of the
week as above defined, shall be paid for at the rate of time and one-half.     
Employees shall receive time and one-half for all overtime worked.  The pay to
be computed on the average hourly earnings for the week the overtime is worked.

 

Section C. OVERTIME. Employees shall be paid time and one-half for all time
worked prior to their scheduled starting time or after their scheduled quitting
time, once they have completed eight (8) hours.

 

An employee’s scheduled starting and quitting time as scheduled on Monday for
the week shall be considered the employee’s scheduled starting and quitting
times for the remainder of the work week unless mutually agreed upon between the
Company and the Union.

 

Section D. LATENESS.  It has been established that if an employee is going to be
late for work, he/she must call his/her Supervisor or leave a detailed message
on the voice message system and advise him/her at what time he/she will arrive. 
This must be done within two (2) hours from starting time.

 

This is necessary in order for the Supervisor to organize the work load in
his/her department so production is not lost for the day.

 

Should he/she not call in and advise the Supervisor that he/she is going to be
late, he/she will not be allowed in the Plant two (2) hours from starting and
will be marked absent for the day.

 

This rule shall not apply if the weather is a factor in preventing the employee
from arriving on schedule.

 

Section E. ABSENCE.  It has been established that if an employee is going to be
absent from work, they must call their Supervisor, Human Resources Resources, or
leave a detailed message

 

3

--------------------------------------------------------------------------------


 

on the voice message system and advise them that they will be absent.  This
should be done within two (2) hours from starting time.

 

1.             One day sickness will not be excused, unless:

 

a)             Physician’s slip is presented by employee upon return to work.

 

b)            Employee was sent home the day before because of obvious illness,
and return on following day doubtful.

 

2.             Two day sicknesses will not be excused, unless physician’s slip
is presented by employee upon return to work.

 

3.             Employees returning to work after missing three (3) or more days
because of illness will not be permitted to work without physician’s slip
stating employee is able to perform regular duties.  Physician’s slip must be
presented by employee upon return to work.

 

4.             Absence from work for reason other than illness will not be
excused unless employee received permission from the Human Resources Manager or
the Plant Manager (or their alternate as needed) prior to absence.  See Section
F.  LEAVE OF ABSENCE.  Court and legal appointments that are related to an
employee’s infraction of the law are not excused “whole day” absences.  All
court and legal appointments, handled on a reporting late or an out early basis,
will be excused (with advance notification, provided documentation is submitted
upon return to work).  “Whole day” absence, for court and legal appointments
that are not related to an employee’s infraction of the law, will be excused
(with advance notification, provided documentation is submitted upon return to
work).

 

5.             Death in family, jury duty, etc. will be excused absences once
verification is presented.

 

6.             “Emergencies” that occur between work shifts will be handled on
an individual basis.  The Human Resource Manager must be consulted before
excusing absence.

 

7.             Previously scheduled overtime for a Saturday and/or Sunday
(hereinafter called “weekend overtime”) will be assigned in accordance with the
established procedure, however, any unexcused absence will fall under the
following guideline:

 

a.             All unexcused weekend overtime missed will be charged as hours
paid.  (i.e., 5 hrs. o.t. = 7 1/2 missed.)

 

8.             Any jail time preventing an employee’s ability to report to work
will not be viewed as an excused absence.  The Company will not issue any leaves
of absence towards time spent in jail.  Each consecutive day in jail will be
charged against the 16 Hour Policy (Infractions of a Minor Nature, #1).  The
number of days permitted will depend upon the number of warnings the employee’s
personnel record can support, to a maximum of nine (9) days.  Any time in jail
beyond what the employee’s record can support will lead to dismissal.  Should
the employee not

 

4

--------------------------------------------------------------------------------


 

be convicted, all jail time will not be charged against the 16 Hour Policy or
the 60 Hour Policy.

 

Section F. LEAVE OF ABSENCE:

 

1.             An employee may be granted a leave of absence, by the company,
upon written request to a Supervisor for a period not to exceed two (2) calendar
weeks in any one year, for a minimum of two (2) days (single days will only be
approved when combined with remaining vacation days, or with a personal holiday
request), but will not be granted a leave to work at any other job or business.
Earned but unused Vacation days must be used first.  Insurance and
Hospitalization benefits will continue.  Any grievance arising out of the
application of the provision shall be subject to negotiation between the Company
and Union.

 

Examples of such absences are personal business, court appearances, etc. 
Company may request verification.

 

2.             By agreement between the Company and the Union Shop Committee,
employees may be granted a leave of absence for a definite period of time not to
exceed one-half (1/2) their seniority length and in no event to exceed one (1)
year without prejudice to seniority for one or more of the following reasons:

 

a)             Death or serious illness in family.

 

1)     Refer to Article IV., Section F., #10.

 

b)            Personal affairs involving legal settlement.

 

During such leave of absence, the employee shall only accumulate seniority and
all benefits are temporarily withheld until employee returns, at which time the
benefits will be reinstated.

 

3.             Employees shall be granted a leave of absence for illness or
injury causing confinement to a Hospital or at home under physician’s care. 
Provided a physician’s certificate is presented and proof of continued
disability is supplied as requested, upon the basis of the following schedule:

 

a)             Up to four (4) years seniority.  A period of time equal to
one-half (1/2) their seniority.

 

b)            Four (4) or more years seniority.  A period of time equal to their
seniority.

 

c)             Refer to Article IV., Section F., #10.

 

4.             This could also include outpatient treatment as prescribed by an
attending physician which qualifies under the medical plan.

 

5.             As per Contract Article XIII, Section A., #3:  See Contract for
Benefit schedule of Sickness and Accident Weekly Benefits.

 

6.             “S & A Benefit Medical” forms may be obtained from the Human
Resources office.

 

5

--------------------------------------------------------------------------------


 

7.             Leave of absences, personal/medical, if approved, will not count
toward hours included under the Excessive Absentee Policy.

 

8.             A “Leave of Absence” form may be obtained from Supervisor or the
Human Resources office.

 

9.             During such leave of absence due to personal injury or illness,
the employee shall accumulate seniority and all Sickness and Accident payments
(based upon the direction of the third party administrator) and Life Insurance
benefits (based upon successful filing of a waiver of premium)  shall continue
for their defined term.  During such leave for Workers’ Compensation, Life
Insurance benefits shall continue for their defined term (based upon successful
filing of a waiver of premium).  Coverage of Hospitalization/Dental Benefits,
for Sickness and Accident Leaves, are paid for a period of six (6) months. 
COBRA will be effective after the initial six (6) months at a subsidized rate
equal to the normal payroll amount for an additional six (6) months.  Employees,
for both Sickness and Accident and Workers’ Compensation Leaves, are responsible
for Hospitalization/Dental Contribution amount during leave period.  Benefit
levels and contributions will be consistent with the current collective
bargaining agreement.  Contributions must be paid to the designated third party
administrator on a monthly basis, prior to the next effective month due,
otherwise benefits will be cancelled (continuation could otherwise be made
available through the terms defined by COBRA).

 

10.           Family and Medical Leave Act (FMLA)

 

An employee, under the terms specified for Family and Medical Leave, with twelve
(12) months of service and at least 1,250 hours worked, may be granted up to
twelve (12) weeks of unpaid leave based on a twelve month rolling calendar for
the following reasons:

 

1.             The birth or placement for adoption or foster care of a child.
Leave taken for the birth of a child or the placement of a child for adoption or
foster care must be a consecutive twelve (12) week period completed within
twelve (12) months after the date of birth or placement.

 

2.             The need for the employee to care for a spouse, parent, child
with a serious health condition.

 

3.             The employee’s own serious health condition.

 

Additionally, medical certification and continued documentation for intermittent
absences will be required for such absence in accordance with the Act, and the
regulations promulgated thereunder.

 

6

--------------------------------------------------------------------------------


 

A.            Status of Accrued Paid Time

 

If the leave is for the care of a spouse, parent, and/or child the employee may
be required to take any remaining vacation days at the beginning of the FMLA
leave.

 

If the need for FMLA is foreseeable (such as planned surgeries or normal
births), thirty (30) day notice is requested.  If the need for FMLA is
unforeseeable (such as serious injury or illness, or a premature birth), you
must notify the company as soon as possible, and in no event, more than two (2)
days after knowing of the need for a leave.  Formal notice is further
accomplished by submitting a FMLA Application Form.  FMLA Application Forms must
be submitted within fifteen (15) calendar days of a return from an unforeseeable
serious health condition for either the employee, or a defined family member, or
the absence will not be regarded as FMLA and will be subject to the terms of the
attendance rules.

 

B.            Status of Benefits

 

Health care coverages (as defined by COBRA) will continue under the same terms
and conditions as while actively at work.  Employee will be responsible for
continuing to make contributions to these plans while on leave.

 

FMLA leave will not constitute a break in the employee’s record of continuous
service and the period of such leave of absence shall be included in the records
as continuous service.  Employees, following FMLA leave, will be restored to
their original job and pay rate.  The only exception would be changes that would
have affected the employee if he / she had not gone on leave.

 

These terms are subject to review if the corresponding FMLA regulations are
revised or changed.

 

Section G. OUT EARLY:

 

1.             Employees will not be permitted to leave work early, and will be
charged with lost time except for the following reasons:

 

a)             Lack of work.

 

b)            Obviously ill and unable to continue to work.

 

c)             Emergency call from family, requiring employee to leave. 
Verification may be requested.

 

7

--------------------------------------------------------------------------------


 

d)            Workers’ Compensation injury or illness.

 

WORK SCHEDULE - The employee is to be notified on Thursday, by 12:00 p.m. if the
work schedule for the coming week is going to be changed, so that the employee
has enough time to make arrangements if necessary.

 

If a department is advised ahead of time as required about the schedule change,
they must work eight (8) hours before overtime is paid.

 

Only when the Company changes the schedule out of order does an employee receive
overtime for the time worked prior to set schedule or time after set schedule no
matter how many hours they work that day.

 

OVERTIME - The Company agrees to seek volunteers for available overtime by
priority of classification, qualification, and overall seniority.  For the
purpose of maintaining efficient operations and complying with customer
requirements, the Company shall have the right to institute daily overtime or to
extend the work week.  Lacking enough volunteers, it shall assign as many junior
qualified employees as needed in that classification or department to perform
the work.  In the application of this provision, no employee shall be required
to work in excess of ten (10) overtime hours per week and not for more than
three (3) consecutive weeks.  A list of employees scheduled for Saturday
overtime will be solicited by 11:15 a.m. (when feasible), and will be posted by
2:45 p.m. Thursday, and any disputes arising from the posted list must be
communicated before 2:45 p.m. Friday, otherwise a grievance for a seniority
claim may not be submitted.

 

Section A. DOUBLE TIME. Work performed on Sundays shall be paid for at the rate
of double time.  Work performed on the thirteen (13) Holidays in 2005, and the
thirteen (13) Holidays in 2006, and the thirteen (13) Holidays in 2007, as
identified in Article VII - Section C, shall be paid for at the rate of double
time in addition to Holiday Pay as stated in Article VII - Section C.

 

Section B. NO WORK. When employees report for work, not having been properly
notified in advance that there will be no work, and prevented from performing
their jobs that day through no fault of their own, they shall be guaranteed four
(4) hours work or four (4) hours pay at their straight time day rate if no other
work is available for assignments; in no event shall they be paid for less than
four (4) hours.

 

However, this section shall not apply if the Company is unable to operate its
plant or any portion thereof due to an act of Nature, utility failure,
mechanical breakdown, government restriction, fire, flood, riot, civil
commotion, or labor dispute, unless the mechanical breakdown or fire is caused
by the company’s negligence.

 

Section C. NOTIFICATION OF ADDRESS CHANGE. It is the responsibility of each
employee to keep the Human Resources Department informed of current address and
telephone number.  Attempts to reach the employee at the telephone number
currently listed in the Human Resources Department’s files shall constitute
proper notice.

 

Section D. CALL BACK. Any employee being called back to perform a task shall be
paid no less than four (4) hours at straight time pay or which ever is higher,
in the event of overtime or a Holiday.

 

8

--------------------------------------------------------------------------------


 

Section E. TIME AND ATTENDANCE, LABOR REPORTING. Each employee shall be required
to enter his or her own attendance and labor transactions into the data
collection system.  Employee shall be responsible for the accuracy of the count
and time entered for all transactions.  Employees should be at their appointed
place of work when signal is given for work to begin and should remain at their
work until signal is given to quit.

 

ARTICLE V - SENIORITY

 

Section A. SENIORITY.  Will commence on the first day worked regardless of when
employment was first offered by any Company representative.

 

Section B. PROBATIONARY PERIOD. All new employees shall be considered as on
probation for a period of three (3) months accumulated service, except for
excusable absence, after starting date and during such period, shall not be
entitled to any seniority rights under the provisions of this Article.  The
performance of any new employee will be evaluated on each one (l) month
anniversary date for the subsequent three (3) month probation.  However, after a
period of two (2) months accumulated service, they shall be entitled to Holiday
Pay, and after three (3) months accumulated service shall be entitled to the
Personal Holiday.  After a probation period of three (3) months, seniority shall
be determined as of the date the employee started to work, and after a period of
three (3) months accumulated service shall qualify for all benefits.

 

Section C. SUPERSENIORITY STATUS. The Chairman of the Shop Committee and all
members of the Shop Committee handling all matters concerning the Grievance
Procedure shall head the plant-wide seniority list during their terms of
office.  Any member of the shop committee who at the time of election is on
second or third shift will be assigned to the first shift within their
respective classification.  Such shop committee member transferred from other
than first shift will replace the employee within their classification, with the
lowest plant-wide seniority, unless they can be otherwise absorbed into their
classification.  This would not apply to temporary transfers between shifts for
up to thirty (30) days.  If there is a reduction in the work force during the
term of office of the Grievance Committeeperson, they will remain at work in
their respective departments regardless of seniority unless the entire
department is laid off.

 

The Committee must be able to do the job in accordance with the bumping
procedure.  This superseniority status is applicable to layoffs only, and
employees will return to their original positions on the seniority list at the
termination of their terms in office.  The Department Stewards shall head the
seniority list in their respective departments during their term of office. 
This superseniority status is applicable to layoffs only, and employees will
return to their original positions at the termination of their terms of office.

 

Section D. MEDICAL DISQUALIFICATIONS. Medical conditions that create a permanent
inability for an employee to perform their present job will result in:

 

a.             return to job they have previously satisfactorily performed,
providing there is an opening, providing they have seniority.

 

b.             seniority prevailing, accept an open job that meets the
stipulated work restrictions (failure to accept an open job will be construed as
a voluntary quit).

 

9

--------------------------------------------------------------------------------


 

c.             a lay-off.

 

Section E. LAY-OFF PROCEDURE. When it becomes necessary to reduce the work force
for an indefinite period in a department or within a work cell, the reduction
will be made according to job classifications, and employees will be notified
three (3) normal working days in advance.  It is understood and agreed that in
all cases of reduction in workforce, seniority shall be the determining factor
so long as those employees remaining in affected job classifications have the
skills and abilities to ensure continued efficient operations of the Company.

 

When a reduction in workforce is implemented in a department, the following
procedure will govern, seniority prevailing, provided that affected employees
have the skills and abilities to perform available jobs:

 

1.            Probationary employees in the department shall be laid off before
any employee having seniority in that department is affected.

 

a.             Employees on inactive status for sickness and accident, workers’
compensation, FMLA, or personal leave, while other senior employees within their
classification are moved to lay-off status, will be moved to layoff status.

 

2.            If further reduction is necessary, employees having seniority
shall be entitled to displace other employees within the department in
accordance with the following:

 

a.             Displace the employee having the least seniority in an occupation
he/she had previously satisfactorily performed while in the employ of the
Company.

 

b.             If employees cannot displace employees in jobs previously
satisfactorily performed, they shall be entitled to displace the employee having
the least seniority in an occupation he/she is able to perform without further
training.

 

c.             Bumping rights for those inactive at the time of lay off, may be
invoked at the time said employee is scheduled to return, or is released to
return to work.  Bumping rights under these circumstances, expire the working
day following the scheduled return date.  Recall rights will be extended for the
normal defined term (one-half seniority to a maximum of three (3) years)
effective with the date of lay off; however, recall rights will not be extended
until the employee is scheduled to return or is released to return to work.

 

3.            Any employee having seniority displaced from a department in
accordance with the above procedure shall be entitled to displace employees in
other departments in accordance with the following:

 

10

--------------------------------------------------------------------------------


 

a.             Displace the employee having the least seniority in an occupation
he/she had previously satisfactorily performed while in the employ of the
Company.

 

b.             If employee cannot displace employees in jobs previously
satisfactorily performed, they shall be entitled to displace the employee having
the least seniority in an occupation he/she is able to perform without further
training.

 

c.             If employee is displaced from original bump by a senior employee
with more seniority who can perform the job without training, the employee may
again exercise his/her bumping privileges.  Only the senior employee will be
considered for each multi-bump situation.

 

4.            In recognition of the Company’s responsibility to maintain
efficient operations, it is understood and agreed that the following criteria
shall apply to employees displacing other employees in accordance with the above
procedure:

 

a.             Employee will have five (5) working days (employee with fifteen
(15) years seniority will be offered up to ten (10) working days) during which
to demonstrate ability to satisfactorily perform the work with the opportunity
for familiarization of equipment and work area, without training.  At the end of
this period, employee must be performing at the established production standard.

 

5.            If an employee fails to displace another employee, due to lack of
skills or abilities, he/she shall be placed on layoff status, with the right to
recall only to:

 

a.             His/her regular job; or

 

b.             A job he/she previously satisfactorily performed; or

 

c.             Bottom of lay-off list.

 

6.            Should an employee choose not to exercise his/her seniority rights
under this Section, he/she shall be placed on layoff status, relative to
seniority.

 

Employees accepting jobs in accordance with the above procedures shall be paid
at the current rate for the job.

 

Employees accepting jobs in accordance with the above procedures may, with
seniority prevailing, exercise shift preference.

 

Section F. RECALL PROCEDURE. When it becomes necessary to recall employees from
layoff, or to re-man a department after a reduction, the following procedure
shall be applied:

 

1.             The Company shall determine with seniority prevailing whether
there are displaced employees working elsewhere in the plant or on the layoff
list who previously performed in the job classification.  Employee will be
reassigned to an open job in accordance to the following procedure:

 

11

--------------------------------------------------------------------------------


 

a.     performed job within the past ten (10) years.

 

b.     satisfactorily performed the job for a minimum of a two (2) year period.

 

c.     employee will have five (5) days for familiarization and minimal training
during which to demonstrate ability to satisfactorily perform the work.  At the
end of this period, employee must be performing at the established production
standard.

 

d.     if an employee fails to satisfactorily perform the work as required above
due to lack of skills or abilities under this Section, the employee shall be
placed on layoff status, with the right to recall only to his/her original job.

 

e.     employees accepting jobs in accordance with the above procedures shall be
paid at the current rate for the job.

 

f.      employees bypassed shall retain their relative positions on the lay-off
list.

 

2.             Should open jobs become available and the employee was unable to
qualify for the above, employee will be recalled from the layoff list in
accordance with their seniority, provided that employee has the skills and
abilities to perform the available jobs.  Displaced employee taking available
job shall not be reassigned to their original job once they have chosen to sign
a Job Bid, or have completed one (1) year in their new job classification. 
Employees bypassed shall retain their relative positions on the lay-off list.

 

3.             Should employees be unable to qualify for the above, they will be
recalled to available jobs denoted by an asterisk on the Job Classification
list, by using plant wide seniority of those employees on the lay-off list.  If
the employee’s original job should re-open, the employee must return to that
original job.  Employees bypassed shall retain their relative positions on the
lay-off list.

 

4.             Employees recalled from the layoff list to their original jobs
refusing to return to such jobs, shall be considered having quit, forfeiting all
accumulated seniority.

 

5.             Employees recalled from the layoff list to available work
refusing such job shall be placed at the bottom of the layoff list.  However,
upon second refusal of recall to available work, employees shall be considered
on layoff until original job becomes available, or Article V, Section F., #2.,
becomes applicable.

 

6.             It is understood and agreed that the recall and re-manning
procedures contained in this Agreement will be invoked only when full time,
permanent jobs become available.  Should temporary jobs become

 

12

--------------------------------------------------------------------------------


 

available, the Company shall exercise its prerogative to fill those vacancies,
within the limitations of this Agreement, after having first advised the Union.

 

Section G. TEMPORARY REDUCTIONS. The work week shall not be less than thirty-two
(32) hours, consisting of four (4) eight (8) hour days, for a period of not
longer than six (6) weeks and then the Company and the Union shall meet to
consider the advisability of continuing the thirty-two (32) hour week or
reducing the number of employees according to seniority.  This clause does not
apply to a temporary reduction in a certain department or work cell due to lack
of work, shortage of material, overstock or temporary setback of production.  A
temporary reduction in a department will be of definite duration, not to exceed
one (1) week, in which case employees will be placed on layoff status, without
invoking Article V, Section E.  Should the temporary reduction exceed one (1)
week, the Company and Union shall meet to discuss the advisability of reducing
the work force according to Article V, Section E.

 

Section H. SENIORITY FORFEITURE. Employees shall forfeit seniority if:

 

1.             They quit or retire.

 

2.             The employee is laid off for a period in excess of one-half (1/2)
of his/her seniority but in no event shall he/she retain his/her seniority after
three (3) years continuous lay-off.

 

3.             They are discharged for just cause.

 

4.             They are absent for three (3) consecutive working days without
reasonable cause.  Questionable cause shall be negotiated between the Company
and the Union.

 

5.             They fail to report for work within five (5) days, after
receiving notice to report where such failure to report does not arise from good
causes, such as employment elsewhere (for a period not to exceed two (2) weeks),
illness, death in the immediate family, absence from the city or military
service, provided, however, in such cases that they give the Company notice of
the good cause preventing them from returning to work within three (3) days of
receipt of notice.

 

6.             While on leave of absence, they accept employment with another
concern without approval of the Shop Committee and the Company.

 

Section I. SENIORITY ROLLS. The Company shall furnish an accurate seniority roll
showing the status of all employees covered by this Agreement, a copy of said
roll shall be given to the Shop Committee on request.  The Company will also
notify the Union in writing of hiring, discharging, rehiring, furloughing, and
transferring of each and every employee, in order to keep the above mentioned
seniority roll up to date.

 

Section J. JOB POSTING & BIDDING. Notices of vacancies or new jobs created will
be posted on the job posting bulletin boards for a period of three (3) working
days during which employees shall have the opportunity to advance their status
by filing an application for transfer to such jobs with the Human Resources
Manager.  If posted jobs are not filled in thirty (30) days, a one-day posting
will be made before a new employee is hired.  Work cells, once developed,

 

13

--------------------------------------------------------------------------------


 

will be initially staffed with active employees from the traditional job
classifications that were merged by the given work cell.  Job openings, within a
given work cell, will not be posted until the staffing requirements within the
work cell exceeds the available active employees that were merged from the
traditional job classifications.  The traditional job classification will be the
basis for posting an available work cell position.  The existing job posting and
bidding rules, contained within this section, will govern the evaluation of any
subsequent job vacancy or bid into a work cell.

 

Requests for transfer will be considered in accordance to the employee’s
seniority, qualifications, and curtailment of production, before any new
employee is hired for such a job.  Before the job is awarded to a bidder, the
lay-off list will be referred to for qualified senior employees (See Article V.,
Section F.).  If a laid off employee accepts the job, the job bid must be
signed.  If an employee on the lay-off list refuses the job, refer to Article V,
Section F., #5.  If there is reasonable doubt as to the employee’s
qualifications, a reasonable trial period shall be granted.  Should any employee
disqualify themself during the five (5) day trial period, they shall have return
rights to their previous job.  Once the employee is accepted for the job, and
once the employee completes the five (5) day trial period, he/she relinquishes
the rights to the job he/she left.  Any employee who fails to successfully hire
or transfer into a new job will be placed on layoff status, with no bumping
rights.  Layoff status will be automatically invoked upon the issuance of the
third infraction of a minor nature for failing to meet a reasonable measure of
efficiency (Infraction of a Minor Nature #10).  Employees who are disqualified
in this manner will relinquish recall rights to any previously disqualified job,
and all warnings on record will continue for the remainder of their terms once
the employee returns from layoff.

 

Employees interested in being considered for rough assembly should first bid
into the rough assembly training classification.  The horn slide training
classification will be comprised of two (2) separate tiers; Trainee B - Grade 2,
and Trainee A - Grade 5.  Available positions will be posted as Trainee B -
Grade 2.  Existing employees who transfer into this classification will have the
customary five (5) day trial period.  Employees in Trainee B will be evaluated
on a monthly basis, and transfer to Trainee A will only occur after the employee
has reached a skill level equivalent to the established standards for horn slide
assembly.  Transfer from Trainee B to Trainee A must be accomplished within six
(6) months, if not, Article V., Section J., would apply.  Existing horn slide
assemblers will retain their current classification, and employees within the
Trainee A will be considered part of the horn slide assembly capacity.  Under
this program, the training classifications may not be considered a permanent
position.  Any employee within Trainee A can bid on Rough Assembly jobs within
departments 35 and 38, and will not be required to complete one year of
service.  However, any subsequent transfer to rough assembly (either by bid or
placement) will require employees to complete one year of service.

 

Any subsequent job openings in rough assembly will be filled predominantly by
employees from this training classification.  This, however, is not intended to
prevent any of the current rough assemblers from bidding into a new rough
assembly opening.  Providing no eligible bids are received from current rough
assemblers, the Trainee A can bid with seniority

 

14

--------------------------------------------------------------------------------


 

prevailing.  If no eligible bids are received from Trainee A, then placement of
a Trainee A will be done at the discretion of the company.

 

Plantwide seniority rules will apply to layoff within this training
classification (e.g. a senior Trainee A will remain over a junior horn slide
assembler, or a junior Trainee A can be bumped by a senior rough assembler).

 

An employee transferred from one department to another shall immediately be
credited with his/her total seniority in the new department.  The Maximum
dayrate will replace “Traditional” hourly rates for all downward job transfers
and lateral job transfers (outside of their department only).  Employees with a
“Traditional” hourly rate, who are approved for an upward transfer request, or a
lateral transfer request (within their department), or are laid off for lack of
work or for medical disqualification (excluding job disqualifications), will
preserve their “Traditional” hourly rate or the Maximum dayrate (whichever is
higher).  The most senior employee may exercise shift preference from one shift
to another, within a work cell, within a job classification, within a
department, provided a vacancy exists.  The company reserves the right to
temporarily postpone shift preference, to a maximum of one (1) year, within
classifications that require extended training or supervision (specifically 5A41
– Polisher, 5A42 – Buffer, and 5A35 – Color Buffer).  All transfer requests
shall be answered if rejected for seniority, qualifications, or curtailment of
production.

 

In the application of this provision, requests for transfer to another job, in
the department wherein the vacancies occur or the new job is created, shall be
considered before any such requests made by employees from other departments.

 

Once an employee accepts a transfer, or once an employee disqualifies themself
during a trial period and returns to their previous job, that employee will not
be allowed to submit another request for transfer for for a period of six (6)
months.  This applies to intra-departmental, as well as inter-departmental
transfers.

 

Requests for transfers submitted by employees in Labor Grades 1 and 2, with less
than one (1) year seniority or probationary employees, will be considered and
possibly accepted, providing that an employee with one (1) year or more
seniority did not bid the job.

 

Employees in Labor Grades 3 and above with less than one (1) year seniority
shall not be entitled to place transfer requests.

 

Requests for transfer into a lower Labor Grade, or into into the same Labor
Grade (except for those established with “Traditional” hourly rates) will not be
permitted.  Employees, established with a Tier 2 wage rate, can possibly be
considered and accepted for a lateral transfer within their department.

 

It is understood that requests for transfer will be considered on an individual
basis, taking in account all the factors presented at the time the request for
transfer is submitted.

 

When an abnormal condition exists that may result in the curtailing of
production in other parts of the Plant Management reserves the right to hire
experienced individuals in preference to present employees who do not have
previous experience.

 

Union and the bidders will be notified within five (5) working days of the final
posting date.

 

15

--------------------------------------------------------------------------------


 

Section K. SENIORITY GRIEVANCES. Any grievances arising out of seniority shall
be subject to negotiations between the Union and the Company.

 

Section L. NOTIFICATION OF JOB STATUS. In laying off, furloughing, or
transferring any employee, the Company Representative shall notify the Chairman
of the Shop Committee and the employee in such layoff, furlough or transfer as
soon as practical.

 

Section M. TRANSFER INTO BARGAINING UNIT. Employees who were not employed in the
bargaining unit at any time during their period of employment with the Company
and who are transferred into the bargaining unit shall be credited with
seniority from the date of transfer into the bargaining unit after having served
their probationary period.

 

Section N. REASSIGNMENT TO BARGAINING UNIT. Employees who were, or may be
transferred or promoted from jobs within the bargaining unit to jobs outside the
bargaining unit shall retain their seniority but shall not accumulate seniority
while working on such jobs.  In the event such employees are transferred into
the bargaining unit, they shall be placed on available jobs where they are best
qualified in line with their seniority, but shall not be entitled to exercise
their seniority to displace any regular full-time employee within the bargaining
unit for a period of ninety (90) days from the date of transfer.

 

Section O. DISCHARGE PROCEDURE AND GRIEVANCES. Should an employee be subject to
discharge, he/she shall be advised of the reason for such action.  The Company
shall then request the presence of the Chairman of the Shop Committee to discuss
the cause with him/her before he/she is required to leave the Plant.

 

Should the employee or his/her representative consider the action to be
improper, a written protest must be presented to the Company within five (5)
working days after the action was taken, or the action taken will be considered
as accepted.  Such protest will be handled in accordance with the established
grievance procedure.  If it is determined that the discharge was unjustified,
the employee shall be reinstated to his/her former position and to his/her
former standing on the seniority list, without any loss of pay.

 

ARTICLE VI - GRIEVANCE PROCEDURE

 

Section A. INTENT OF DISPUTE ADJUSTMENTS. It is the intent of the parties to
this Agreement that the procedure herein set forth serve as a peaceful means for
the adjustment of all disputes that may arise between them.

 

Section B. NO STRIKE / NO LOCKOUT.  The union agrees that it will not encourage,
sanction, or approve any strike, handbilling, sympathy strike, or other
interruption of work growing out of any dispute.  On the contrary, the union
will actively discourage and endeavor to prevent or terminate any strike,
stoppage, slowdown, or other interruption of work.

 

The company agrees that neither it nor its representatives will put into effect
any lockout during the term of this agreement.

 

16

--------------------------------------------------------------------------------


 

Section C. Any grievance relating to the issuance of a warning must be submitted
to the following grievance procedure within fourteen (14) calendar days
following the issuance of said warning to the employee(s), otherwise the action
is regarded as accepted.  The union, whenever a warning is issued, will be
immediately furnished a copy of the written warning upon issuance to the
employee.  Whenever a grievance arises, the following steps shall be taken to
ensure proper and timely handling, except in the case of a termination, which
will go directly to Step 4.:

 

Step 1.

 

An employee with a problem, complaint or question will discuss the details of
the complaint with the Supervisor and the Department Steward.  Who, after
investigating complaint or problem, will determine if there is cause.  The
Supervisor, within a 24 hour period, will give a formal answer to the employee
in the presence of the Department Steward.

 

Step 2.

 

Failing satisfactory settlement with the Supervisor, a grievance shall be
written, at which time employee and Department Steward shall present the written
grievance to the Supervisor who will submit the grievance to a Company
Representative selected by the Company, who will within a five (5) day grace
period, conduct a meeting of all parties involved in an attempt to resolve the
issue.

 

Step 3.

 

If the issue is still not resolved, the written grievance will be taken up in a
meeting with the Grievance Committee and a Representative of the Company within
ten (10) working days of the notice of rejection to settlement in Step 2.

 

Step 4.

 

In the event satisfactory settlement is not made, and after the above procedure
has been exhausted, the grievance shall be referred to the Plant Manager or
his/her representative and the Union’s International Representative and the
Company Legal Advisor.  Should such a meeting be necessary, it will be held at
2:00 p.m. within two (2) weeks notice of rejection in step three or on a date
agreed upon by both. The Step 4 meeting may be delayed beyond the above
mentioned timetable by mutual consent of the Company representative and the
Union.  If (a) the company fails to meet, or (b) the union fails to submit
written rejection to the 3rd step outcome, within the specified time limits in
the 4th step of the grievance procedure, then the grievance shall be considered
settled on the basis of the last position – in favor of the union in situation
(a), or in favor of the company in situation (b).

 

Step 5.

 

If the grievance is not settled pursuant to the steps in the grievance
provisions of this agreement, then either party shall, within thirty (30)
calendar days after any Step 4 grievance answer submit the grievance to
arbitration.  Both the company and the union agree to utilize expedited
arbitration as a preferred method.  Post hearing briefs will be permitted only
by agreement of the parties or by direction of the arbitrator if one party so
requests.

 

17

--------------------------------------------------------------------------------


 

The employer and the union shall agree upon a list of three (3) arbitrators to
serve for the duration of this agreement.  When either party requests
arbitration pursuant to Section C., Step 5., the parties shall meet within seven
(7) working days to select an individual from this panel to hear said matter. 
The arbitrator will be selected by process of rotation.  As soon as the parties
select the arbitrator, they shall jointly request a hearing date be set as soon
as possible subject to the availability of the parties.  If the parties and the
arbitrator are unable to agree upon a date within thirty (30) days of contact
with the arbitrator, then the parties, by mutual agreement, may immediately
select another arbitrator.  No more than thirty (30) days after submission of
the case to the arbitrator, the arbitrator will issue his / her award.  The
parties agree to accept the arbitrator’s award as final and binding upon them;
however, the arbitrator shall have no power to add to, subtract from, or modify
any of the terms of this agreement.

 

The cost of the arbitrator, and meeting room shall be shared equally by the
parties.  Any other expense (such as attorney, transcript, or witness or
advocate fees) must be paid by the party incurring such expense.

 

No aggrieved party shall have any right to invoke the grievance procedure
provided above, or the arbitration procedure provided above, unless the matter
of such grievance has been presented as provided above.

 

ARTICLE VII - WAGES

 

Section A. NEW EMPLOYEE CLASSIFICATION. Any new employee may be employed in any
bracket or classification to be determined by their past experience.

 

Section B.  “TRADITIONAL” HOURLY RATES.  All existing union hourly employees
(with a hire date on or before the execution of this collective bargaining
agreement), will preserve the higher of their overall hourly average or their
current Dayrate (for the period between 02/16/04 and 02/18/05) as their
straight-time hourly rate for all hours worked (excluding the stated exceptions
See Article VII., Section D.).  Employees already established with an interim
work cell hourly rate will receive the higher of their current work cell rate,
their overall hourly average, or their current Dayrate (for the period between
02/16/04 and 02/18/05) as their straight-time hourly rate for all hours worked
(excluding the stated exceptions See Article VII., Section D.).

 

Section C. HOLIDAYS. The Company shall pay all employees with seniority covered
by this Agreement at their hourly earnings for the following Holidays, to be
observed on designated dates:

 

a.             2005:

 


FRIDAY, MARCH 25 – GOOD FRIDAY

Monday, May 30 - Memorial Day

Friday, July 1 - Independence Day (Observed)

Monday, September 5 - Labor Day

Thursday/Friday, November 24 & 25 - Thanksgiving Holidays

Friday/Monday, December 23 & 26 - Christmas Holidays

Tuesday/Wednesday/Thursday, December 27, 28, & 29 - (3) Floating Holidays

 

18

--------------------------------------------------------------------------------


 

Friday, December 30 - New Year’s Holiday (Observed)

 

b.             2006:

 

Friday, April 14 - Good Friday

Monday, May 29 - Memorial Day

Friday, June 30 - Independence Day (Observed)

Monday, September 4 - Labor Day

Thursday/Friday, November 23 & 24 - Thanksgiving Holidays

Monday/Tuesday, December 25 & 26 - Christmas Holidays

Wednesday/Thursday/Friday, December 27, 28, & 29 - (3) Floating

Holidays

Monday, January 1 - New Year’s Day

 

c.             2007:

 

Friday, April 6 - Good Friday

Monday, May 28 - Memorial Day

Friday, June 29 - Independence Day (Observed)

Monday, September 3 - Labor Day

Thursday/Friday, November 22 & 23 - Thanksgiving Holidays

Monday/Tuesday, December 24 & 25 - Christmas Holidays

Wednesday/Thursday/Monday, December 26, 27, & 31 - (3) Floating

Holidays

Tuesday, January 1 - New Year’s Day

 

d.             Personal Day to be used as requested by employee:

 

1.     Two weeks notice must be submitted prior to the day being requested,
seniority prevailing, when combined with other regularly scheduled holidays.

 

2.     Must be approved by Human Resource Manager.

 

3.     The Personal Holiday, if used at any other time, can be merely taken with
advance or “call-in” notice.  However, the Personal Holiday cannot be applied
retroactively to a day already missed.  The Personal Holiday, if arranged on a
call-in basis, must be reported to your Supervisor or Human Resources within two
(2) hours of your scheduled starting time.  This holiday must be taken by the
end of each contract period.  Employees who have not used their personal holiday
shall be paid for the holiday at the end of the contract year.

 

HOLIDAY PAY QUALIFICATIONS. Absence from work without permission or approval of
the Company and Union Shop Committee the working day prior to, or the working
day following paid Holidays will result in forfeiture of Holiday Pay unless the
Company and Union agree that the employee has a reasonable excuse for payment of
Holiday Pay which is:

 

19

--------------------------------------------------------------------------------


 

a.             During that week of the Holiday, from Monday to Sunday, an
employee is hospitalized prior to the Holiday and is unable to work as required.

 

b.             Hospitalized on the Holiday and unable to report the day after as
required.

 

c.             Hospitalized on the day scheduled to return to work as required.

 

d.             During the week of the Holiday, a physician’s slip stating that
employee has been sick and was unable to report to work as required either on
the day before the Holiday or on the day after the Holiday.

 

e.             Employee on Leave of Absence for personal, sickness, or injury
reasons do not qualify for Holiday Pay - unless, the employee works the next
scheduled workday following the holiday.

 

f.              Employees who were laid off 30 days prior to a holiday, will
qualify for payment of the holiday.

 

In addition to the listed exceptions to holiday pay qualifications, emergencies
that occur the day before or the day after a holiday will be handled on an
individual basis.  The employee must report the emergency to the Human Resource
Manager, and the employee must furnish documentation proving the legitimacy of
such emergency upon return to work.  Human Resources will determine if payment
for the holiday(s) is to be made under these conditions.

 

Section D. SPECIAL RATES.

 

a.             INSTRUCTOR PAY. The Company may appoint new instructors to train
one or more employees for the job.  For the time spent instructing, they will
receive will receive twenty five cents ($.25) per hour over their hourly rate.

 

b.             GROUP LEADER PAY. The company may appoint group leaders in a
particular area of the plant.  For the time spent in a group leader role, group
leaders will receive a minimum of twenty five cents ($.25) per hour over their
hourly rate.

 

c.             TEMPORARY TRANSFERS. When an employee’s work is in two (2) or
more Labor Grades, he/she shall carry the higher rate.  Temporary transfers can
be made as an interim work assignment during temporary periods of no work, for
up to six (6) weeks, leaving the affected employee an opportunity to return to
their normal job. Temporary transfers, under these circumstances, will be
further extended if mutually agreed by the company and the union.

 

d.             SHIFT DIFFERENTIALS. Employees working on the second shift shall
receive additional compensation of fifty cents ($.50) per hour.  Employees
working on the third shift shall receive additional compensation of seventy-five
($.75) per hour.

 

ARTICLE VIII – QUALITY, COST, DELIVERY, AND SAFETY

 

Employees are expected to safely produce quality instruments in the most
efficient manner.  Conforming to safety requirements, improving quality
standards, and improving manufacturing efficiencies is every employee’s
responsibility.

 

20

--------------------------------------------------------------------------------


 

Manufacturing operations, not contained within a work cell, must meet or exceed
110% of the job standard.  Any voids in quality, efficiency, or safety will be
subject to the established warning system.

 

Safety standards, quality standards, and manufacturing efficiencies (compared to
the standards established by the former individual incentive system), must be
maintained or improved with each subsequent work cell that is developed.  Work
cells will be organized according to established lean manufacturing principles,
and will be based upon standard time observations.  Work cell cycle times,
following the removal of all non-value added operations, will be determined to
be the combination of the lowest repeatable times for each remaining job
element.  The resulting job elements, given the customer TAKT time, will be
divided between the employees that are assigned to each given work cell.  Job
elements, depending on the customer TAKT time, may be changed or altered, and
employees assigned to each given work cell will be required to assume the most
leveled and balanced combination of job elements.  Quality, cost, delivery, and
safety deficiencies, identified within a work cell, will be handled on an
individual basis, and may be subject to the established warning system.

 

WAGE RATES EFFECTIVE:

 

Effective February 25, 2005, a flat bonus of $641.00 (Gross) will be paid to all
active union employees.

 

Effective February 20, 2006, two percent (2 %) shall be added to all
“Traditional” hourly rates.  A general wage increase of one percent (1%) shall
be added to all “Tier 2” hourly rates.

 

Effective February 19, 2007, two and one-half percent (2.5 %) shall be added to
all “Traditional” hourly rates.  A general wage increase of one percent (1%)
shall be added to all “Tier 2” hourly rates.

 

*Recall Jobs – Article V., Section F., #3.

 

JOB CLASSIFICATIONS AND TIER 2 HOURLY RATES:

 

#1 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

12.416

 

$

12.541

 

$

12.666

 

Minimum Hourly Rate

 

$

10.554

 

$

10.659

 

$

10.766

 

 

*Sweepers

 

#2 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

12.543

 

$

12.669

 

$

12.795

 

Minimum Hourly Rate

 

$

10.662

 

$

10.768

 

$

10.876

 

 

*Case Sizing Boring Machine Operator

 

*Degreaser / Parts Cleaner

 

21

--------------------------------------------------------------------------------


 

*Harperizer & Tumbling Machine Operator

 

*Laborer

 

*Laborer - Air/Water Check Horns

 

*Vibratory & Tumbling Machine Operator

 

*Operator - Cut and Shrink

 

*Operator - Drill Press & Milling

 

*Trucker - Stock Handler

 

*Trainee B

 

*Laborer - Rinse Tank

 

#3 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

12.660

 

$

12.787

 

$

12.915

 

Minimum Hourly Rate

 

$

10.761

 

$

10.869

 

$

10.978

 

 

Bender - Crooks

 

Lead and Silver Solderer

 

Operator - Punch Press

 

Packers

 

Pantograph/Schmidt Engraver Set-Up Oper.

 

*Pickling Tank Operator

 

*Shippers

 

Straighten Trombone Slide Tubes

 

Aqueous System Set-Up Operator

 

Lead Pot Operator

 

#4 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

12.807

 

$

12.935

 

$

13.064

 

Minimum Hourly Rate

 

$

10.886

 

$

10.995

 

$

11.105

 

 

Automatic Tube Buffing Mch.

 

Brazer

 

CNC Automatic Spinning Machine Operator

 

CNC Drill Operator

 

CNC Laser Operator

 

Draw Bench Operator

 

Engine Lathe Operator

 

Final Assembly Horns

 

Honer - Trombone Slides

 

Maintenance Helper

 

Operator Turret Lathe, Hand Screw

 

Set-Up Opr. Vertical Draw Mch.

 

*Stock Clerk

 

Rotary Valve Finisher

 

22

--------------------------------------------------------------------------------


 

Auto. Buff. Mach. Set-up Opr.

 

Cell Technician

 

#5 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

12.871

 

$

13.000

 

$

13.130

 

Minimum Hourly Rate

 

$

10.940

 

$

11.050

 

$

11.160

 

 

Assembler Valves & Crooks

 

Bender

 

Operator Automatic Screw Mch.

 

Piston Machinist

 

Plater C

 

Rough Assembly - Cornets, Trumpets

 

Rough Assembly - Horn Slides and Trombone Bells

 

Rough Assembly - Large Horns & Rotary Valves

 

Rough Assembly - Trombone Slides

 

Waste Water Pretreatment Operator

 

Trainee A

 

Annealing Furnace Operator

 

#5A Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

17.600

 

$

17.776

 

$

17.954

 

Minimum Hourly Rate

 

$

12.215

 

$

12.338

 

$

12.461

 

 

Color Buff and Color Rag

 

Polisher

 

Buffer

 

Rotary Valve Maker

 

Set-Up Operator – Punch Press

 

Lacquer Sprayers

 

 

 

2/21/05

 

2/20/06

 

2/19/07

 

TU/SU

 

$

17.600

 

$

17.776

 

$

17.954

 

FG/FTM/MI/FH

 

$

16.254

 

$

16.416

 

$

16.581

 

BA/EU/Pro ST TM/Pro TR

 

$

14.908

 

$

15.057

 

$

15.207

 

St TR/CR/TM

 

$

13.562

 

$

13.697

 

$

13.834

 

Components

 

$

12.215

 

$

12.338

 

$

12.461

 

 

#6 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

13.082

 

$

13.212

 

$

13.344

 

Minimum Hourly Rate

 

$

11.119

 

$

11.230

 

$

11.343

 

 

Automatic Hydraulic Spinning Machine Operator

 

Bender Skilled

 

Inspector B

 

Sheet Brass Workers

 

23

--------------------------------------------------------------------------------


 

Plasma Arc Welder

 

Piston Liner, Assembler, and Ball-Out

 

#6B Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

13.136

 

$

13.267

 

$

13.400

 

Minimum Hourly Rate

 

$

11.165

 

$

11.277

 

$

11.390

 

 

Spinner - Metal

 

#6A Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

13.250

 

$

13.382

 

$

13.516

 

Minimum Hourly Rate

 

$

11.262

 

$

11.375

 

$

11.489

 

 

Maintenance B

 

#6A-1 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

13.376

 

$

13.510

 

$

13.645

 

Minimum Hourly Rate

 

$

11.369

 

$

11.483

 

$

11.598

 

 

Maintenance & Welder A

 

Plater B

 

#6A-2 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

13.556

 

$

13.691

 

$

13.828

 

Minimum Hourly Rate

 

$

11.522

 

$

11.638

 

$

11.754

 

 

Operator Centerless Grinder

 

Turret Lathe & Hand Screw - Set-Up Oper.

 

CNC Turning Center Set-Up Operator

 

#7 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

13.903

 

$

14.042

 

$

14.183

 

Minimum Hourly Rate

 

$

11.818

 

$

11.936

 

$

12.055

 

 

Plater A

 

Tool Maker Trainee

 

Horn Tester

 

#7B Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

14.240

 

$

14.382

 

$

14.526

 

Minimum Hourly Rate

 

$

12.104

 

$

12.225

 

$

12.347

 

 

Horn Repair

 

#8 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

14.968

 

$

15.118

 

$

15.269

 

Minimum Hourly Rate

 

$

12.723

 

$

12.850

 

$

12.978

 

 

24

--------------------------------------------------------------------------------


 

Tool Room Machinist B

 

#9 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

15.609

 

$

15.765

 

$

15.922

 

Minimum Hourly Rate

 

$

13.267

 

$

13.400

 

$

13.534

 

 

Maintenance A

 

Tool Room Machinist A

 

#9A Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

15.918

 

$

16.077

 

$

16.238

 

Minimum Hourly Rate

 

$

13.531

 

$

13.666

 

$

13.803

 

 

Tool & Die Maker

 

#10 Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

16.484

 

$

16.648

 

$

16.815

 

Minimum Hourly Rate

 

$

14.011

 

$

14.151

 

$

14.293

 

 

Maintenance & Electrician

 

#10A Grade

 

 

 

2/21/05

 

2/20/06

 

02/19/07

 

Maximum Hourly Rate

 

$

16.667

 

$

16.834

 

$

17.002

 

Minimum Hourly Rate

 

$

14.167

 

$

14.309

 

$

14.452

 

 

CNC Programmer, Complex

 

Tool & Die Maker Complex

 

Tier 2 employees will be eligible for wage increases (up to the maximum
dayrate), once time / skill / performance based thresholds have been achieved.

 

ARTICLE IX - VACATIONS

 

The Union and the Company agree that the purpose of vacations is that of
relaxation of the individual from the requirements of his/her work and that such
relaxation is earned by total years of service and hours worked.  Total years of
service will include any former years of service with the former King Musical,
United Musical Instruments, or Conn-Selmer, Inc. in addition to current
continuous years of service.

 

Section A. VACATION PERIOD. The Plant will be closed for a two-week Vacation
Period beginning on the following dates:

 

1.         Monday, July 4, 2005 - the Fourth of July Holiday to be observed on
Friday, July 1, 2005.

 

2.         Monday, July 3, 2006 - the Fourth of July Holiday to be observed on
Friday, June 30, 2006.

 

3.         Monday, July 2, 2007 - the Fourth of July Holiday to be observed on
Friday, June 29, 2007.

 

25

--------------------------------------------------------------------------------


 

The employee’s seniority status for the purpose of vacations will be determined
as of June 30th of the vacation year.  The new vacation year begins each
subsequent July 1.  New vacation time becomes available each subsequent July 1.

 

The designated Shutdown period will be staffed as follows:

 

a.         For plant-wide maintenance, a Volunteer Sign-Up Sheet for Laborers
required during the shutdown will be posted two months prior to the shutdown for
a period of ten (10) working days.

 

b.         Those junior employees who cannot entirely cover the vacation period
will be the first volunteers selected for the above posted position(s). 
However, these junior employees may only volunteer for the time not covered by
vacation.  Volunteers paid to a Maximum of Grade 5A.

 

c.         Should there be a need for additional manpower, seniority prevailing,
all other employees may volunteer.  Vacation may be scheduled and paid at a
later date according to Article IX, Section C., letter b.  Volunteers paid to a
Maximum of Grade 5A.

 

d.         Should the need for additional manpower still exist, remaining junior
employees not covered by vacation will be required to work.  Junior employees
will be paid at their Hourly Rate.

 

e.         Should the need for additional manpower still exist, junior employees
will be required to work, seniority prevailing.  Vacation may be scheduled and
paid at a later date according to Article IX, Section C., letter b.  Junior
employees will be paid at their Hourly Rate.

 

f.          The list of Laborers scheduled to work the shutdown will be posted
five (5) days after the posting period is completed.  Those scheduled to work
during the shutdown period will be subject to the same Company Rules that govern
any regular workday.

 

Section B. VACATION PAY. Shall be computed on the basis of the employee’s
average hourly earnings for the 52 week period beginning and ending closest to
June 1, through May 31, or his/her rate of pay for the classification for which
he/she has worked for the majority of the vacation year, whichever is higher,
based on the following schedule:

 

Length of Service

 

Days of Vacation

 

Six (6) months to one (1) year seniority

 

2

 

One (1) year to two (2) years seniority

 

5

 

Two (2) years to five (5) years seniority

 

10

 

Five (5) years and up to ten (10) years seniority

 

12

 

Ten (10) years and up to fifteen (15) years seniority

 

15

 

Fifteen (15) years to twenty (20) years seniority

 

17

 

Twenty (20) years or more seniority

 

20

 

 

Vacation pay shall be paid as follows:

 

2 through 10 days:               Paid in its entirety the last pay period before
designated shutdown.

 

12 through 20 days:             Paid when employee takes vacation, per Article
IX, Section C.

 

Deductions for Medical contribution to be deducted from vacation pay. 
Calculated the same as if employee was working.

 

26

--------------------------------------------------------------------------------


 

Section C. THIRD AND FOURTH WEEK VACATION REQUIREMENTS.

 

a.)    Employee must have either ten (10), fifteen (15) or twenty (20) years of
service prior to June 30 to qualify.

 

b.)   One (1) week notice must be submitted prior to the day(s) being requested.

 

c.)    Vacation day(s) will be paid the following Friday of the workweek
requested.

 

d.)   Third and Fourth week cannot be added to the following year’s vacation.

 

e.)    Must be approved by Human Resource Manager.

 

f.)    Individual vacation requests, outside of the determined shutdown period,
when possible, will be awarded based upon seniority.

 

g.)   Vacation days, not taken during the scheduled shutdown period, may be
taken on a “call-in” basis.  This option will be available starting with the
2005-06 vacation year, and is limited to sixteen (16) hours in ½-day increments,
and sixteen (16) hours in full-day increments (except for those with twenty five
(25) years of service who will have unlimited full-day “call-in” vacation
days).  These “call-in” days cannot be used consecutively, cannot be used the
day before or the day after a regularly scheduled holiday, and cannot be applied
retroactively.

 

Average Hourly Earnings are computed as follows:

 

Total earnings less overtime premium less vacation pay divided by the Total
Hours Paid less Vacation Hours paid.

 

Section D. LOST TIME QUALIFICATIONS. Employees who are formally approved for
retirement or who are or have been on a sickness or personal leave of absence or
have lost time due to permanent lay-off, shall receive, at the time of
separation, their accumulated vacation pay for the regular hours actually paid
with 1,700 hours as the 100% basis.

 

a.         Employees must work no less than 1,700 hours to qualify for 100%
vacation time due.

 

b.         Employees who work less than 1,700 regular work hours will have
vacation time due pro-rated with 1,700 hours as the 100% qualifying figure
against their actual hours paid.

 

Section E. LOST TIME ALLOWANCES. Deductions will not be made for lost time due
to injury or disease on the job compensable by Workers’ Compensation within the
vacation year of such injury.

 

Deductions will not be made for lost time due to military reserve duty, lost
time when on union business, injury or illness as defined by the Sickness and
Accident Weekly Benefits Plan, during the vacation year, once employees have
been off work for five (5) consecutive weeks.

 

When production is suspended because of fifty percent (50%) or more of the Plant
is shutdown due to lack of orders for instruments, employees laid off because of
the Plant shutdown will be allowed an additional 160 hours credit before
deductions are made.

 

ARTICLE X - UNION SECURITY

 

All employees who are covered by the representation clause in the contract and
are present members of the Union, must as a condition of employment, remain
members in good financial standing except for assessments and fines during the
life of the contract.

 

27

--------------------------------------------------------------------------------


 

All employees hired into the bargaining unit described in the representation
clause of the contract must, as a condition of employment, join the Union within
thirty (30) days from their hiring date and remain members in good financial
standing throughout the life of the contract.

 

The Company does agree, subject to applicable Federal and State Laws, to a
voluntary check-off of Union dues, provided such voluntary check-off
authorization meets with the approval of the Company.

 

This check-off by the Company of monthly dues does not cover any assessment over
and above the mandatory monthly dues as determined by the National
Administrative Committee of the Union.

 

ARTICLE XI - MEDICAL EXAMINATION

 

Section A. INJURY REPORTING. All employees must report all injuries when they
occur to their Supervisor, so it can be recorded and sent to the dispensary,
doctors or hospital.

 

Section B. TRANSPORTATION TO COMPANY DOCTOR. The Company will provide
transportation to and from the Company recognized Medical Facility for those
employees injured on the job when necessary on the day of the injury only.

 

Section C. LOST TIME-INJURY. An employee will be compensated at their hourly
rate for lost time on the day of the injury when sent to Doctors or Hospital,
but will not exceed past the normal quitting time, providing a slip indicating
the time lost is turned back to their Supervisor, who will forward it to Human
Resources.

 

Section D. WORKERS’ COMPENSATION. If the treating physician for an established
workers’ compensation claim requires the employee to visit his/her office or
hospital during working hours for follow-up treatment, he/she shall be
compensated for loss of time up to a maximum of two (2) hours for each visit at
their hourly rate.  However, this provision only applies to appointments
relating to treatment, or when the company requires and schedules an independent
medical exam during work hours.  Claims in excess of this amount shall be
determined between the Company and the Union Shop Committee.

 

Should an injury not be reported as per requirements, and a claim filed by
employee, the Company has no choice but to deny such claim at the hearing.

 

ARTICLE XII - GENERAL PROVISIONS

 

Section A. UNION ACTIVITIES. The Company recognizes and will not interfere with
the right of its employees to become members of the Union.  The Union agrees
that neither it nor any of its officers or members will engage in any Union
activity while such employees are on Company time, unless it is mutually agreed
by the Company.

 

The Shop Steward, Departmental Stewards and Shop Committee shall be paid at
their hourly rate for all time spent in mutually agreed upon meetings with
Management during scheduled working hours.

 

In addition to pay for time spent in mutually agreed upon meetings with
Management during scheduled working hours, the Chairman of the Shop Committee
shall receive pay for up to ten (10) hours per week and the Departmental
Stewards shall receive pay for up to three (3) hours per week for the time spent
on problems arising under this Contract which affect the mutual interest of the
Union and the Company.

 

28

--------------------------------------------------------------------------------


 

Section B. TELEPHONE USAGE. It is agreed that the President of the Union or his
representative shall have use of the Company’s telephone at any time to consult
with the UAW, or Government agencies’ representatives in regard to matters
covered by this Agreement.

 

Section C. BULLETIN BOARDS. Are to be used solely for the purpose of exhibiting
official announcements of the Union and the Company.  The dedicated bulletin
board for the union is to be used solely for the purpose of posting official
union business, and may not include any personal announcements or statements.

 

Section D. REST PERIODS. In effect during working hours and the wash-up period
at quitting time shall be continued (a constant allowance of 20 minutes per day
for rest periods and wash-up time, except for the Polishing / Buffing / Color
Buffing Departments, where an additional 5 minutes wash-up time is allowed).

 

Section E. SUPERVISORS WORKING. No employee outside the bargaining unit shall
perform any work customarily performed by employees within the bargaining unit. 
It is agreed, however, the Supervisors may perform such work while acting as
instructors or assisting in solving a production problem.  It is further
recognized that it is part of the normal procedure of supervision to test and
inspect.  During the period in which a shortage of staffing exists due to
absenteeism or assignment of personnel to other jobs, the Shipping Department,
Maintenance and Tool Room, Machine Shop, and Repair Department Supervisors are
excluded from this limitation.

 

Section F. TEMPORARY EMPLOYEE. Is one engaged by the Company for a definite
period of time, not in excess of ninety (90) days, to perform a specific type of
work that does not occur with regularity.  The Company agrees not to call in
temporary employees, if regular employees are available to do the work.

 

ARTICLE XIII - FRINGES AND SCOPE OF THE AGREEMENT

 

Section A. BENEFITS. The Company agrees to an insurance plan for its employees
under a policy or policies issued by an insurance company, association or
medical group as selected by the Company, subject to the right of the Company to
amend, cancel or reinsure the policies or change the underwriters thereof,
provided the benefits indicated herein are maintained for the life of this
Agreement.

 

The Company shall afford the employees an annual opportunity to enroll in the
company sponsored healthcare programs.

 

1.     HOSPITALIZATION PLANS.

 

Self-Insured or Kaiser HMO Medical Insurance.  Effective May 1, 2005, (or the
first pay cycle for each subsequent calendar year).  Spousal carve-out to apply
on all plans.

 

Contribution: (Per Week)

 

2005

 

2006

 

2007

 

Kaiser HMO:

 

 

 

 

 

 

 

Employee only:

 

$

16.00

 

$

21.00

 

$

26.00

 

Employee and Family:

 

$

22.00

 

$

27.00

 

$

32.00

 

 

29

--------------------------------------------------------------------------------


 

Base Plan:

 

 

 

 

 

 

 

Employee only:

 

$

9.00

 

$

14.00

 

$

19.00

 

Employee and Family:

 

$

25.00

 

$

30.00

 

$

35.00

 

 

2.     FLEXIBLE SPENDING ACCOUNTS: Effective May 1, 2005, (or the first pay
cycle for each subsequent calendar year).

 

Healthcare:  Allows you to use before-tax dollars to pay for typical
out-of-pocket health care expenses such as deductibles, copayments, and
non-covered expenses.

 

Up to $2,500.00

 

Dependent Care:  Allows you to use before-tax dollars to pay for child care or
for an elderly or disabled family member.

 

Up to $5,000.00 can be contributed if married, or up to $2,500.00 can be
contributed if single.

 

3.     VISION PLAN: Effective May 1, 2005.

 

Eye exam and glasses or contacts every 24 months:

 

Exam:

 

$

35.00

 

Frames:

 

$

55.00

 

Lenses:

 

 

 

Single:

 

$

40.00

 

Bifocal:

 

$

50.00

 

Trifocal:

 

$

70.00

 

Lenticular:

 

$

80.00

 

Contacts:

 

 

 

Cosmetic:

 

$

105.00

 

Medical:

 

$

210.00

 

 

During the term of the agreement, if an employee opts out of the Vision Plan,
for any reason, the employee will not be allowed to re-enroll.  The employee
will not be allowed to re-enroll unless agreed to in the next round of
negotiations.

 

Contribution: (Per Week)

 

2005

 

2006

 

2007

 

Employee only:

 

$

1.00

 

$

1.00

 

$

1.25

 

Employee and Family:

 

$

3.50

 

$

3.50

 

$

3.75

 

 

4.                     DENTAL PLAN. Effective May 1, 2005.

 

$1,000 Annual Maximum Benefits

 

Preventative Services:

 

100%, no deductible

Basic Restorative:

 

85%, $50 deductible

Major Restorative:

 

50%, $50 deductible

Orthodontia:

 

50%, $50 deductible, $1000 lifetime limit per child.

 

30

--------------------------------------------------------------------------------


 

Contribution: (Per Week)

 

2005

 

2006

 

2007

 

 

 

 

 

 

 

 

 

Employee only:

 

$

2.50

 

$

2.50

 

$

2.50

 

Employee and Family:

 

$

3.50

 

$

4.00

 

$

4.00

 

 

5.  SICKNESS AND ACCIDENT WEEKLY BENEFITS. Beginning with the first day of an
accident or the eighth day of a sickness, benefits will be payable for a maximum
of 26 weeks for any one continuous period of disability in any one year.  If a
period of illness exceeds two (2) weeks (14 days) for a non-occupational
sickness, the initial two (2) week (14 days) waiting period will be waived.  The
employee will be paid from the first day of illness according to the following
schedule:

 

$340 per week effective February 21, 2005

$345 per week effective February 20, 2006

$350 per week effective February 19, 2007

 

6.  LIFE INSURANCE. $30,000 effective February 21, 2005; to $31,000 effective
February 20, 2006; $32,000 effective February 19, 2007.

 

7.  PENSION. Employees who retired after February 16, 2000 shall receive a
monthly benefit increase to $22.00 per service year effective March 1, 2005;
increase to $23.00 per service year effective January 1, 2006. Employees who
retired after February 16, 2005 shall receive a monthly benefit increase to
$24.00 per service year effective January 1, 2007.

 

Section B.  MEDICARE INSURANCE PREMIUM.  The Company will pay the entire cost
for those employees covered under Medicare Part B, reimbursing those employees
on a quarterly basis.

 

Section C. RETIREE INSURANCE PREMIUM. All payments of premium by the Company for
insurance or hospitalization for employees, retired under the provisions of the
Retirement Plan for Hourly Employees because of disability or otherwise, shall
terminate during the month following the month of retirement.

 

Section D. CLAIMS PROCESSING. The Company shall bear all necessary
administrative expenses and agrees that in the administration of the insurance
plan, all claims shall be processed as expediently as possible.  All matters
concerning benefits provided under the insurance plan shall be governed by the
terms and conditions of the insurance policy or policies purchased by the
Company.

 

Section E. BENEFITS WAITING PERIOD. Employees shall become eligible for sickness
and accident insurance, life insurance and hospitalization/dental coverage after
they have completed three (3) months of accumulated service, provided they are
still actively at work and have enrolled.

 

Section F. ONE MONTH LAY-OFF CLAUSE. All insurance coverage of an employee shall
be cancelled one (1) month following the month after lay-off date.  The employee
may exercise the COBRA privilege as described in Section G of this Article.

 

Section G. COBRA. If employment terminates for any reason other than gross
misconduct, or if the hours worked are reduced so that medical coverage
terminates, the employee and covered

 

31

--------------------------------------------------------------------------------


 

dependents may continue coverage under the Company plan as outlined in the
Summary Plan Description, provided the employee and dependents are not covered
under any other plan.  For the purpose of this provision, “gross misconduct”
means any violation of State or Federal laws.  Any employee who elects to
continue coverage under the Plan must pay the full cost of the coverage.

 

If an employee becomes divorced or legally separated, or if the employee’s
dependent child is no longer an eligible dependent under the plan, the employee
or another family member must notify the Company within sixty (60) days.

 

Section H. PLAN 125. An employee may choose to have their employee contribution
for Hospitalization/Dental Coverage deducted on a pre-tax basis toward their
share of the cost of the benefits.  The employee should refer to the Summary
Plan Description of the Benefit Plan for the Employees of Conn-Selmer, Inc. for
details regarding this program.

 

Section I. JURY DUTY. An employee who has completed his/her probationary period
and who serves as a juror during his/her regular work week, Monday to Friday,
inclusive, shall be excused from work for the days required to serve, and will
be paid eight (8) hours at average hourly earnings (excluding night shift
differential) for each day of jury service.  The employee must present
satisfactory evidence.  If an employee works his/her regular shift in addition
to performing jury duty, he/she shall not qualify for payment under the
provisions of this paragraph.

 

In order to qualify for Jury Duty pay, an employee must present the Company with
Notice to Report within two (2) working days following receipt of such notice.

 

Section J. BEREAVEMENT PAY. An employee who is actively on payroll and has
completed his/her probationary period will be granted as an excused absence, in
case of death in his/her immediate family and shall, following the date of
death, receive three (3) working days off with payment of his/her average hourly
earnings, excluding prior personal or sick leaves of absence.  The members of
the immediate family are considered to be father, mother, husband, wife,
brother, sister, son, daughter, mother-in-law, father-in-law, step-parents,
step-children, grandparents or your spouse’s grandparents.  Bereavement days
occuring during an employees vacation will displace vacation days (Example: 
Employee is on a two (2) week vacation and a death occurs in the immediate
family, employee returning to work as scheduled will only be charged with seven
(7) vacation days).  Bereavement days occuring during a holiday will be taken
immediately after the holiday.

 

Section K. RE-NEGOTIATION. It is understood and agreed between the parties
hereto that all economic issues, including, but not limited to wages and
so-called fringe benefits have been fully negotiated between the parties and
shall not be subject to further negotiation during the life of this Agreement
but all other matters not specifically set forth in this Agreement shall be
subject to negotiation during the term of the Agreement.

 

“COMPANY RULES, REGULATIONS AND POLICIES”

 

In every business where many people work together, some specific rules and
regulations are necessary to define acceptable conduct and to promote the smooth
functioning of the business as a whole.

 

The purpose of the following rules is to insure all employees safety and
fairness in their cooperative effort, rather than to place restrictions on any
one individual.

 

32

--------------------------------------------------------------------------------


 

The Company feels that a great majority of its employees want to play the game
fairly and will abide by the rules where they are known.  For this reason, we
have set forth acts of misconduct which, if committed, will result in
appropriate disciplinary action.

 

When an employee is being counseled in line with a discipline problem, the
steward will be involved at the department level and the Chairman of the Shop
Committee at the Human Resources level.

 

INFRACTIONS OF A MINOR NATURE

 

1.         Absence without an authorized reason.

 

16-Hour Policy:

 

a)         Accumulated 16 hours or more absence during a four (4) week period.

 

b)        Excuses may be granted upon presentation of doctor’s report, or court
order (under the terms defined by Article II., Section E.).

 

2.         Tardiness without an authorized reason.

 

Lateness:

 

a)         Five (5) latenesses in a four (4) week period.

 

Late from Lunch:

 

a)         Not being at the work station by 11:45 a.m. will be considered late
from lunch.

 

3.         Loafing, neglect or failure to perform assigned duties.

 

4.         Improper use of Company property.

 

5.         Violation of safety rules.

 

6.         Failure to be in assigned area or at station at required time.

 

7.         Leaving Department or job prior to authorized time.

 

8.         Leaving Department to use phone without obtaining required pass.

 

9.         Creating or contributing to unhealthful or unsanitary condition, or
displaying signs, obscene pictures or literature or distributing them.

 

10.       Neglect of duty or failure to meet reasonable measure of efficiency or
productivity or negligence resulting in inferior work, scrap, or waste.

 

11.       Running or in any other way creating a condition hazardous to the
individual or fellow employee.

 

12.       Failure to wear assigned safety garments or use of assigned safety
equipment.

 

13.       Solicitation of employees for donations or memberships in outside
organizations, circulation of petitions or magazines in the Plant area without
specific approval of the Human Resources Department.

 

14.       Being in an area unauthorized in the Plant or on Plant property.

 

15.       Gambling of any type.

 

16.       Changing a certain phase of a set operating procedure without proper
authorization.

 

17.       Posting of notices or signs or writing in any form on official
bulletin boards or removal of approved notices without approval of the Human
Resources Department.

 

18.       Leaving the Plant at break or lunch period and not returning without
permission or notification.

 

19.       Entering or leaving the Plant by other than the authorized area
assigned.

 

33

--------------------------------------------------------------------------------


 

20.       Subtle forms of harassment, intimidation, or inappropriate language or
behavior.

 

21.       Smoking in non-designated, low fire hazard areas.

 

22.       Failure to enter or improper entering of labor reporting.

 

ANY EMPLOYEE COMMITTING ANY OF THE

 

ABOVE OFFENSES is subject to:

 

1st offense - written warning

 

2nd offense - written warning

 

3rd offense - written warning with counseling with Department Steward.

 

4th offense - written warning with counseling with Chief Shop Steward.

 

5th offense - dismissal

 

All warnings will remain in effect twelve (12) months from time of infraction.

 

INFRACTIONS OF A MAJOR NATURE

 

1.         Excessive Absenteeism:

 

a)         Includes the following missed work time:

 

•          60 hours accumulated lost time per three (3) months includes:

 

•          Out Early, excused and unexcused

 

•          Absences, excused and unexcused

 

•          All latenesses

 

•          Leave of absences, personal/medical/FMLA, if approved will not count
toward hours included under the Excessive Absentee Policy.

 

1st Offense - Written warning with counseling by Human Resources

 

2nd Offense - Written warning with three (3) days suspension

 

3rd Offense – Dismissal

 

All warnings will remain in effect until the one (1) year anniversary date from
the date of infraction.

 

2.         Insubordination (willful disobedience of authority).

 

3.         Theft.

 

4.         Bringing, having or consuming intoxicating beverages or narcotics in
the Plant or on Plant property.

 

5.         Smoking in high fire hazard areas (Department(s) 50, 51, 52, 55, Oil
Room, Truck Docks, Warehouse, and Hazardous Waste Storage Area).

 

6.         Willful damage to or unauthorized removal or appropriation of or
defacing property belonging to the Company or another employee.

 

7.         Walking off the job.

 

8.         Punching another employee’s time card in or out resulting in pay for
time not worked.

 

9.         Falsification of personnel records.

 

10.       Possession of firearms or any type of weapon on company property.

 

11.       Physical violence, aggressive retaliatory actions, verbal threats,
patterns of continued intentional harassment, sexual harassment, or any serious
violation of discrimination laws.

 

34

--------------------------------------------------------------------------------


 

12.       Flagrant violation or reckless disregard of any safety rule or policy
which places the employee or others in danger.

 

13.       Being on company property while under the influence of alcohol, or any
other illegal or controlled substance.

 

ANY EMPLOYEE COMMITTING ANY OF THE ABOVE OFFENSES IS SUBJECT TO
DISCIPLINE UP TO AND INCLUDING DISCHARGE.

 

ARTICLE XV - DURATION OF AGREEMENT

 

Section A.  The Union and the Company mutually agree that all of the provisions
of the Agreement shall remain in full force and effect without change up to and
including February 15, 2008, unless changes by mutual agreement and shall
continue from year to year thereafter unless at least sixty (60) days prior to
February 15, 2008, or sixty (60) days prior to any anniversary date thereafter,
either party notifies the other, in writing of its desire to terminate, modify,
or change the Agreement.

 

Section B. RETIREMENT AGREEMENT. It is agreed that all the provisions of the
Retirement Agreement for Hourly Employees will be continued to February 15,
2008, in order to coincide with the expiration of that Contract.

 

IN WITNESS WHEREOF, the parties have executed the foregoing Agreement this 21st
day of February, 2005.

 

U.A.W. LOCAL 2359

Robert A. Brown

Bryant Harvey

Rory Krause

Randol G. Lang

Jack Carlos Swanson

 

INTERNATIONAL REPRESENTATIVE OF U.A.W.

Linda K. Romanik

 

CONN-SELMER, INC.


MICHELLE C. HAMMER


LINDA ILIANO


ROBERT R. STONE


RICHARD J. VACHA


DAVID B. WOODRUFF

 

MEMORANDUM OF AGREEMENT

 

Effective February 17, 1997, by mutual consent, the job classifications for
Polisher (5A41) and Buffer (5A42) will be recognized as separate jobs from this
day forward.  All previous related

 

35

--------------------------------------------------------------------------------


 

memorandums of agreement will be considered null and void, and will not be
recognized from this day forward.  This agreement does not change any portions
of the current bargaining agreement, nor does it change any other established
employment practice not specifically discussed.

 

MEMORANDUM OF AGREEMENT

 

Effective February 17, 1997, by mutual consent, the overtime hours for a five
(5) hour Saturday clean-up schedule, within departments 50 and 52, will be
rotated between those that volunteer for the available positions.  Only
employees from departments 50, and 52 will be eligible to volunteer for the
available positions.  The set positions on this clean-up crew will be assigned
by the company.

 

This policy will not apply to a three (3) hour Saturday clean-up schedule within
departments 50, and 52, or to any other overtime schedule in other areas of the
shop.

 

This agreement does not change any portions of the current bargaining agreement,
nor does it change any other established employment practice not specifically
discussed.

 

Letter of Understanding:

 

In the event the company determines to outsource or subcontract work performed
at the facility, it will meet with the union to discuss the matter further. 
While the company will endeavor to preserve work at the facility, all
outsourcing or subcontracting options will only be used to improve the
competitiveness of student trumpets, student cornets, and student trombones, and
also specifically the ¾ Baritone (Model 623).  Other instruments may be added
with mutual agreement with the company and the union.

 

Letter of Understanding:

 

The cost of “emergency” medical treatment, for what was considered to be a
“certified” work related incident, that was later denied payment by the OBWC and
the employee’s medical insurance, will be reimbursed by the company. 
“Non-emergency” injuries or illnesses, that may not be work related, or that
will not be granted “certification” by the company, will be referred to the
employee’s physician; and, if denied will not be eligible for reimbursement.

 

36

--------------------------------------------------------------------------------


 

Letter of Understanding:

 

In the event the company determines to insource production operations normally
performed at other manufacturing facilities, or develop and refine production
operations for other manufacturing facilities, these same operations will not be
construed as permanently assigned to this manufacturing facility.  This
understanding, under these terms, permits the company to restore, implement, or
move these same production operations to other alternative manufacturing
facilities.

 

Letter of Understanding:

 

An employee promoted to a supervisory or managerial position, or appointed or
elected to an assignment with the international union, shall be granted such
leave, and shall be guaranteed reemployment in the same or like position, in
line with his or her seniority at the prevailing rate of pay.  Seniority shall
accumulate during such leaves; however, all benefits provided under the terms of
this collective bargaining agreement shall terminate effective with the
commencement of the said leave, and shall reinstate upon return from said leave
(based upon the benefit levels, plans, and contributions in effect at that
time).  Return rights, for either assignment, will be limited to one occurrence
per individual for future leave requests.  Any current leaves will not be
accommodated under these defined terms.

 

Letter of Understanding:

 

The company agrees to maintain the payroll cycle on a weekly basis, and to
provide continued access to direct deposit.  Voluntary, after-tax deductions may
be combined with the normal union dues deduction (when processed each month). 
Any additional, voluntary after tax deductions must be summarized and submitted
with the monthly union dues check-off list.

 


LETTER OF UNDERSTANDING

 

Employees, asked to perform work on regularly scheduled holidays, will postpone
holiday pay to an equivalent number of additional personal holiday(s).  Any
additional personal holidays, accumulated in this manner, will be subject to the
same defined terms as identified under Article VII., Section C., d., #3.

 


LETTER OF UNDERSTANDING

 

Employees that were previously disqualified from the job being recalled, will be
bypassed, and will retain their relative position on the recall list.  Internal
job bids will only be compared to the relative seniority, qualifications, and
job factors that are presented by the next employee eligible for recall from the
layoff list.

 

37

--------------------------------------------------------------------------------


 

Letter of Understanding

 

During the term of this agreement, if the company should permanently close the
Eastlake Facility or if the company should take action resulting in the
permanent displacement of at least 25% of the employees actively working as of
February 15, 2005, upon request by the union the company will engage in
negotiations with the union over the effects of permanent closure or permanent
displacement on those affected employees.

 

Letter of Understanding

 

The company has reviewed the feasibility of installing showers for the
polishing, buffing, and color buffing departments and has agreed to install
three (3) showers within one (1) of the existing restrooms.

 

Letter of Understanding

 

To better facilitate lean manufacturing in the rough assembly departments the
company and union have agreed to combine Departments 35 and 38.

 

Letter of Understanding

 

The company has agreed to conduct periodic air quality monitoring of the
Eastlake facility.

 

Letter of Understanding

 

In an endeavor to improve quality, the company and the union have agreed to
develop a response team(s) to address issues impacting / impeding the facility
in meeting production requirements.

 

38

--------------------------------------------------------------------------------


 

U.A.W. LOCAL 2359

 

 

/s/ Robert A. Brown

 

/s/ Bryant Harvey

 

Robert A. Brown

Bryant Harvey

 

 

 

 

/s/ Rory Krause

 

/s/ Randol G. Lang

 

Rory Krause

Randol G. Lang

 

 

 

 

/s/ Jack Carlos Swanson

 

 

Jack Carlos Swanson

 

 

 

 

 

INTERNATIONAL REPRESENTATIVE OF U.A.W.

 

 

 

 

/s/ Linda K. Romanik

 

 

Linda K. Romanik

 

 

 

 

 

CONN-SELMER, INC.

 

 

 

 

/s/ Michelle C. Hammer

 

/s/ Linda Iliano

 

Michelle C. Hammer

Linda Iliano

 

 

 

 

/s/ Robert R. Stone

 

/s/ Richard J. Vacha

 

Robert R. Stone

Richard J. Vacha

 

 

 

 

/s/ David B. Woodruff

 

 

David B. Woodruff

 

 

39

--------------------------------------------------------------------------------